[Cite as State v. Kovatch, 2020-Ohio-1025.]

                               COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                      :

                 Plaintiff-Appellee,                :
                                                             No. 108453
                 v.                                 :

THOMAS A. KOVATCH,                                  :

                 Defendant-Appellant.               :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: March 19, 2020


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-18-634052-A


                                              Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Aqueelah A. Jordan, Assistant Prosecuting
                 Attorney, for appellee.

                 Mark A. Stanton, Cuyahoga County Public Defender, and
                 Jeffrey M. Gamso, Assistant Public Defender, for
                 appellant.


LARRY A. JONES, SR., J.:

                   Defendant-appellant Thomas Kovatch (“Kovatch”) appeals from the

March 2019 judgment of conviction, challenging his eight-year prison sentence. For

the reasons that follow, we affirm.
Procedural and Factual History

               In November 2018, Kovatch was charged in a 14-count indictment of

sexually oriented offenses. There were two victims; they were Kovatch’s minor

granddaughters. The offenses began when the victims were 12 and 8 years old and

spanned the course of almost three years. The charges consisted of gross sexual

imposition and endangering children; six counts were for gross sexual imposition

against one granddaughter, six counts were for gross sexual imposition against the

other granddaughter, and two counts were for child endangering, one for each

granddaughter. Eight of the gross sexual imposition counts contained sexually

violent predator specifications.

               The record demonstrates that when the crimes occurred, Kovatch was

retired from church ministry and helped with the care of his granddaughters,

including picking them up from school and bringing them home. The crimes related

to Kovatch sexually touching the girls, as well as him having them sexually touch

him.

               After negotiations with the state, Kovatch pleaded guilty to an

amended indictment ─ all 14 counts with the deletion of the sexually violent

predator specifications. As part of the plea, Kovatch and the state agreed that several

of the counts merged for the purpose of sentencing.

               At sentencing, the trial court imposed an aggregate term of eight

years, which consisted of concurrent sentences and the maximum sentence (eight

years) on both of the endangering children counts (Counts 7 and 14), felonies of the
second degree. The trial court designated Kovatch as a Tier II sex offender and

explained the registration requirements. The court also advised Kovatch on the

mandatory postrelease control and the consequences for violating postrelease

control.

               Kovatch now appeals, raising a sole assignment of error, which reads

as follows:

      The trial court committed error in imposing [its] sentence when it
      failed properly to weigh and consider as mitigating evidence Mr.
      Kovatch’s decades of good behavior and good works, his low risk of
      recidivism, his remorse, his current medical conditions, and his
      family’s need for reconciliation and healing.

Law and Analysis

      Standard of Review

               R.C. 2953.08(G)(2), which governs the appeal of felony sentences,

provides, in part, that when reviewing felony sentences, the appellate court’s

standard is not whether the sentencing court abused its discretion. Rather, if this

court “clearly and convincingly” finds that (1) the “record does not support the

sentencing court’s findings under” R.C. Chapter 2929 or (2) the sentence is

“otherwise contrary to law,” then we may conclude that the court erred in

sentencing. Id.; see also State v. Marcum, 146 Ohio St. 3d 516, 2016-Ohio-1002, 59
N.E.3d 1231.

               A sentence is not clearly and convincingly contrary to law if the trial

court “considers the purposes and principles of sentencing under R.C. 2929.11 as

well as the seriousness and recidivism factors listed in R.C. 2929.12, properly applies
postrelease control, and sentences a defendant within the permissible statutory

range.” State v. A.H., 8th Dist. Cuyahoga No. 98622, 2013-Ohio-2525, ¶ 10.

              The three overriding purposes of felony sentencing are to “protect the

public from future crime by the offender and others,” “punish the offender,” and

“promote the effective rehabilitation of the offender using the minimum sanctions

that the court determines accomplish those purposes * * *.” R.C. 2929.11(A).

Further, the sentence imposed shall be “commensurate with and not demeaning to

the seriousness of the offender’s conduct and its impact on the victim, and consistent

with sentences imposed for similar crimes committed by similar offenders.” R.C.

2929.11(B).

              Additionally, in imposing a felony sentence, the court “shall consider

the factors set forth in [R.C. 2929.12(B) and (C)] relating to the seriousness of the

conduct [and] the factors provided in [R.C. 2929.12(D) and (E)] relating to the

likelihood of the offender’s recidivism * * *.” R.C. 2929.12. This court has held,

however, that “[a]lthough the trial court must consider the principles and purposes

of sentencing as well as the mitigating factors, the court is not required to use

particular language or make specific findings on the record regarding its

consideration of those factors.” State v. Carter, 8th Dist. Cuyahoga No. 103279,

2016-Ohio-2725, ¶ 15.

      Sentencing Hearing

              At sentencing, the mother (one of Kovatch’s daughters) of one of the

victims addressed the court, in part, as follows:
      The crime that my father committed was unquestionably wicked. Just
      like any crime, he will now have to face the consequences this Court
      decides he will need to endure in order to move on to restoration and
      healing.

      However, I can stand here and tell you that I truly know how much God
      really does love us. I know God’s love exists because * * * I still love my
      father.

      ***

      The definition of justice * * * is a quality of being just, righteousness,
      equitableness, or moral rightness, and I agree with this definition.

      I agree that my father should have a just, righteous, equitable, and
      moral verdict; however, the only way to come to that conclusion, I
      believe, is also knowing the great things that he has done in his lifetime,
      not just the bad things.


Tr. 29-30.

              The mother/daughter told the court of the good deeds her father had

done in his lifetime, that she forgave him, and asked that he be placed on community

control sanctions, with counseling and community service, so that their family could

be “restored,” “healed,” and “held together.”

              The other victim’s mother (Kovatch’s other daughter) addressed the

court too. She also told the court of her father’s good work, her love for him, and

that she forgave him. She asked the court to consider whether it would “be justice

[for the victims] to forever lose their grandfather [or] the possibility of having a

restored, healthy relationship” with him.        She said her daughter (a victim)

understood the trauma of the situation, but still wanted Kovatch in her life. The
mother/daughter asked the court for mercy in sentencing so that Kovatch’s life could

be “redeemed” and their family’s life could be “restored.”

               The assistant prosecuting attorney addressed the court, first, in

regard to a report by Dr. Collin Myers submitted by the defense. Dr. Myers was a

therapist with whom Kovatch had been treating after he was indicted. Dr. Myers’

recommendation was that Kovatch not be incarcerated, but rather, be placed on

“house arrest with no access to his family, or others, who are under the age of 18,”

and that he continue counseling. The assistant prosecuting attorney informed the

court that Dr. Myers’s wife and Kovatch’s wife were “best friends,” and the doctor,

Kovatch, and Kovatch’s family had socially interacted for a number of years.

               Second, the assistant prosecuting attorney told the court that

Kovatch’s statement to law enforcement about the crimes was “one of the most

chilling disclosures of sexual assault” she had ever seen. According to the assistant

prosecuting attorney, Kovatch described the crimes to the police in a “calm, matter-

of-fact manner.” He told the detectives that one of victims initially did not “offer up

much resistance, so [he] thought it was okay.” The victim eventually started

resisting, so Kovatch would offer her money and she would at times agree to the

offer. Kovatch also told the police that the other granddaughter was “more free

sexually” with him. The assistant prosecuting attorney told the court that the crimes

only came to light because one of the victims had an emotional breakdown and

disclosed them.
              Based on the above, the state sought a prison term consisting of

consecutive sentences. The father of one of the victims addressed the court. He

asked the court to “exact judgment, justice, and vengeance” on Kovatch.

              The defense presented Kovatch’s son and wife to address the court.

The son told the court that he loved his dad, and he believed in love and forgiveness.

He told the court that he understood the “tricky” position it was in to balance

punishment with “redemptive mercy,” and hoped that the court could sentence in a

fashion that would “bring repair, restoration, and healing and hope to everybody.”

              Kovatch’s wife told the court of the “difficult” situation she was in,

“mourning” for her grandchildren and the “man [she] married when [she was] 18,

47 years ago.” She said that all of the family made a “mistake” by having Kovatch

pick up the granddaughters after school and take them home during a period when

he was “very depressed and felt worthless and helpless and used.” She asked the

court “for mercy and * * * justice[,] * * * for a way to find healing with [her]

granddaughters[,] * * * husband and * * * family.”

              Kovatch addressed the court, saying how “deeply sorry” he was. He

apologized to his family. He alluded to past abuse he allegedly suffered as a child,

telling the court that the “very thing that I have hated in my own life I became and I

still loathe myself for that.” His attorney asked for the “healing” that everybody

requested (save Kovatch’s son-in-law), and asked the court to consider house arrest,

counseling, and no contact with minors.

              In sentencing Kovatch, the trial court considered that
      the purposes and principles of sentencing require us to consider that
      we must punish the offender and protect the public from future crime
      using the minimum sanctions; however, we also have to consider the
      principles of incapacitation, deterrence, rehabilitation [and]
      restitution. There is no restitution here, so there is hopefully healing.

               The trial court then considered the factors regarding the seriousness

of the crimes, as well as the mitigating factors:

      In weighing the factors regarding the seriousness of this offense, the
      Court would note that the victims were very young, their physical and
      mental condition and the age.

      They suffered serious physical and psychological harm. They were
      touched. They were violated. They must carry that burden with them.
      The relationship with the victim facilitated the offense. You have a
      close family member who acted for a long period of time here. I’m
      looking at the offenses from January 1st, 2015 through October 25th,
      2018, so it’s a long-standing course of conduct. This offense was
      committed in the homes.

      Also, the mitigating factors the Court would consider is [Kovatch’s] age
      and physical condition. Apparently [he has] some physical conditions
      that render him somewhat weak, but he’s strong enough to have
      engaged in this activity until fairly recently.

               Kovatch acknowledges that the trial court “properly recited the

principles and purposes of sentencing and categories of things it was to consider as

set forth in R.C. 2929.11(A).” But according to Kovatch, the court “failed in its

obligation to give consideration to the mitigatory factors in this case and to what

would help to achieve the purpose it hoped for: healing.” According to Kovatch, the

sentence is “excessive.” We disagree.

               We start by addressing the scope of review. As stated, Marcum, 146
Ohio St. 3d 516, 2016-1002, 59 N.E.3d 1231, guides our review and provides that “an
appellate court may vacate or modify any sentence that is not clearly and

convincingly contrary to law only if the appellate court finds by clear and convincing

evidence that the record does not support the sentence.” Id. at ¶ 23. A majority of

this court, sitting en banc, in State v. Jones, 2018-Ohio-498, 105 N.E.3d 702 (8th

Dist.), held that appellate review of felony sentences “includes the considerations

under R.C. 2929.11 and the findings under 2929.12.” Id. at ¶ 19.1

                That said, the trial court does not have to make findings on the record

regarding the R.C. 2929.11 and 2929.12 sentencing factors. State v. Weaver, 8th

Dist. Cuyahoga No. 102902, 2016-Ohio-811, ¶ 16. Nonetheless, under Marcum, as

quoted below, we have the authority to review a felony sentence to determine

whether it is excessive given the evidence in the record:

       It is fully consistent for appellate courts to review those sentences that
       are imposed solely after consideration of the factors in R.C. 2929.11 and
       2929.12 under a standard that is equally deferential to the sentencing
       court. That is, an appellate court may vacate or modify any sentence
       that is not clearly and convincingly contrary to law only if the appellate
       court finds by clear and convincing evidence that the record does not
       support the sentence.

Id. at ¶ 23.

                Thus, under the authority of Marcum and Jones, we have the ability

to conduct the type of review Kovatch seeks. However, upon that review, we find

that the sentence is not contrary to law.


       1Jones is presently pending in the Ohio Supreme for review of whether R.C.
2953.08(G)(2) allows an appellate court to review the trial court’s findings made under
R.C. 2929.11 and 2929.12. State v. Jones, 153 Ohio St. 3d 1474, 2018-Ohio-3637, 106
N.E.3d 1260. Discretionary appeal allowed, State v. Jones, 09/12/2018 Case
Announcements, 2018-Ohio-3637.
               The sentence for each count was within the statutory range under R.C.

2929.14(A). The court discussed the seriousness and mitigating factors on the

record. In regard to the mitigating factors, Kovatch contends that the court “simply

ignored [his] low risk of recidivism, his own history of having been a victim of sexual

abuse as a child, his decades spent in loving care of a flock and devotion to God, or

the love of his wife and his children.” The court did not; it specifically stated that it

was taking “into consideration the remarks of counsel and the defendant and the

family members” who all addressed the court. The court considered all of the factors

Kovatch contends mitigated his offenses, but did not find that they weighed in favor

of what Kovatch sought ─ community control sanctions.

               The evidence in the record supports the sentence. This was not an

isolated event. Rather, Kovatch sexually violated two of his young granddaughters

for an ongoing period of almost three years. The crimes stopped when one of the

victims had a breakdown and disclosed them; the victims suffered serious

psychological harm. On this record, we do not find that the eight-year sentence,

which covered almost three years of abuse of two victims, was excessive or contrary

to law.

               In light of the above, Kovatch’s sole assignment of error is overruled.

               Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.
      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.          The defendant’s

convictions having been affirmed, any bail pending is terminated. Case remanded

to the trial court for execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



LARRY A. JONES, SR., JUDGE

EILEEN T. GALLAGHER, A.J., CONCURS;
KATHLEEN ANN KEOUGH, J., CONCURS
IN JUDGMENT ONLY